Citation Nr: 1214007	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent prior to February 6, 2008 and in excess of 20 percent beginning February 6, 2008 for service-connected arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1995.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which granted a 20 percent rating for arthritis of the cervical spine, effective February 6, 2008, and denied an evaluation in excess of 20 percent for arthritis of the lumbar spine.  

The Veteran testified at a videoconference hearing before the undersigned in September 2011, and a transcript of the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his videoconference hearing in September 2011 that he was approved for Social Security Administration (SSA) disability benefits four months prior to the hearing because of his service-connected disorders.  Although there is a copy of a July 2010 SSA denial of disability benefits on file, the claims files do not include a copy of a recent grant of SSA benefits.  

Under 38 U.S.C.A § 5103A(c)(3) (2011), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for his service-connected cervical and/or lumbar arthritis.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request that he provide a copy of the outstanding medical records if possible.  

2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the Veteran's recent grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If deemed appropriate under the law by the AMC/RO, any additional appropriate medical development will be conducted, to include a VA spine evaluation.  

4.  Following completion of all indicated development, the AMC/RO will readjudicate the increased rating claims on appeal, considering any and all evidence that has been added to the record since its last adjudicative action.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


